File Nos. 33-35156 and 811-06113 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON AUGUST 29, 2007 SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933X Pre-Effective Amendment No. Post-Effective Amendment No. 25 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACTOF 1940X Amendment No. 26 (Check appropriate box or boxes) THE CALDWELL & ORKIN FUNDS, INC. (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (678) 533-7850 Michael B. Orkin, 6200 The Corners Parkway, Suite 150, Norcross, Georgia 30092 (Name and Address of Agent for Service) With copy to:Reinaldo Pascual, Esq., Paul, Hastings, Janofsky & Walker LLP, 600 Peachtree Street, N.E., Suite2400, Atlanta, GA30308 It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a) on (date) pursuant to paragraph (a) of Rule 485 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 TITLE OF SECURITIES BEING REGISTERED:Common Stock, par value $.10 per share The Registrant hereby registers an indefinite number of securities under Rule 24f-2 of the Investment Company Act of 1940. MARKET
